Exhibit PURCHASE AND SALE AGREEMENT by and between SHP II CARUTH, L.P., a Texas limited partnership and CARUTH HAVEN, L.P., a Delaware limited partnership Property Name:Caruth Haven Location:City of Dallas, County of Dallas, State of Texas Effective Date:November 4, 2008 TABLE OF CONTENTS ARTICLE 1 CERTAIN DEFINITIONS 1 ARTICLE 2 SALE OF PROPERTY 7 ARTICLE 3 PURCHASE PRICE 7 3.1 Earnest Money Deposit 7 3.1.1 Payment of Deposit 7 3.1.2 Applicable Terms; Failure to Make Deposit 7 3.2 Cash at Closing 7 ARTICLE 4 TITLE MATTERS 8 4.1 Title to Real Property 8 4.2 Title Defects 8 4.2.1 Buyer’s Objections to Title; Seller’s Obligations and Rights 8 4.2.2 Discharge of Title Exceptions 9 4.2.3 No New Exceptions 9 4.3 Title Insurance 10 ARTICLE 5 BUYER'S DUE DILIGENCE/CONDITION OF THE PROPERTY 10 5.1 Buyer’s Due Diligence 10 5.1.1 Access to Property 10 5.1.2 Limit on Government Contacts 10 5.2 As-Is, Where-Is, With All Faults Sale 11 5.3 Termination of Agreement During Due Diligence Period 11 5.4 Buyer's Certificate 12 ARTICLE 6 ADJUSTMENTS AND PRORATIONS 12 6.1 Lease Rentals 12 6.2 Other Revenues 12 6.3 Real Estate and Personal Property Taxes 13 6.3.1 Proration of Ad Valorem Taxes 13 6.3.2 Insufficient Information 13 6.3.3 Special Assessments 13 6.3.4 Reassessments 14 6.4 Other Property Operating Expenses 14 6.5 Closing Costs 14 6.6 Cash Security Deposits 15 6.7 Apportionment Credit 15 6.8 Post-Closing Reconciliation 15 6.8.1 Adjustment Period 15 6.8.2 Buyer’s Post-Closing Reconciliation 15 6.8.3 Dispute Resolution Following Objection 16 6.8.4 Payment 16 6.8.5 Survival 16 ARTICLE 7 CLOSING 16 7.1 Closing Date 16 7.2 Title Transfer and Payment of Purchase Price 16 7.3 Seller's Closing Deliveries 17 (a) Deed 17 (b) Bill of Sale 17 (c) Assignment of Tenant Leases 17 (d) Assignment of Intangible Property 17 (e) Notice to Tenants 17 (f) Non-Foreign Status Affidavit 17 (g) Evidence of Authority 18 (h) Closing Statement 18 (i) Title Affidavit 18 (j) Other Documents 18 (k) Management Agreement 18 (l) Tax Returns 18 (m) Keys and Original Documents 18 (n) Minimum Threshold Escrow Agreement 18 7.4 Buyer Closing Deliveries 19 (a) Purchase Price 19 (b) Assignment of Leases 19 (c) Assignment of Intangible Property 19 (d) Buyer’s As-Is Certificate 19 (e) Evidence of Authority 19 (f) Closing Statement 19 (g) Other Documents 19 (h) Tax Returns 19 (i) Management Agreement 19 (j) Minimum Threshold Escrow Agreement 19 ARTICLE 8 CONDITIONS TO CLOSING 20 8.1 Conditions to Seller’s Obligations 20 (a) Intentionally deleted 20 (b) Representations True 20 - ii - (c) Buyer's Financial Condition 20 (d) Buyer's Deliveries Complete 20 8.2 Conditions to Buyer’s Obligations 20 (a) Representations True 20 (b) Seller’s Financial Condition 20 (c) Title Conditions Satisfied 20 (c) Seller's Deliveries Complete 21 8.3 Waiver of Failure of Conditions Precedent 21 8.4 Approvals not a Condition to Buyer's Performance 21 ARTICLE 9 REPRESENTATIONS AND WARRANTIES 21 9.1 Buyer's Representations 21 9.1.1 Buyer's Authorization 21 9.1.2 Buyer's Financial Condition 22 9.1.3 Plan Assets; ERISA 22 9.2 Seller's Representations 22 9.2.1 Seller's Authorization 22 9.2.2 Other Seller's Representations 23 9.2.4 ERISA 26 9.3 General Provisions 26 9.3.1 No representation as to Leases 26 9.3.2 Seller’s Warranties Deemed Modified 26 9.3.3 Notice of Breach; Seller's Right to Cure 26 9.3.4 Survival; Limitation on Seller's Liability 27 ARTICLE 10 COVENANTS 28 10.1 Buyer's Covenants 28 10.1.1 Confidentiality 28 10.1.2 Buyer's Indemnity 28 10.2 Seller's Covenants 29 10.2.1 Service Contracts 29 10.2.2 Maintenance of Property 29 10.2.3 Post Closing Records 30 10.2.4 Intentionally Deleted 30 10.2.5 Survival 30 10.3 Mutual Covenants 30 10.3.1 Publicity 30 10.3.2 Brokers 30 10.3.3 Tax Protests, Tax Refunds and Credits 31 10.3.4 Survival 31 - iii - ARTICLE 11 FAILURE OF CONDITIONS 32 11.1 To Seller's Obligations 32 11.2 To Buyer's Obligations 32 ARTICLE 12 CONDEMNATION/CASUALTY 33 12.1 Right to Terminate 33 12.2 Allocation of Proceeds and Awards 33 12.3 Insurance 33 12.4 Waiver 34 ARTICLE 13 ESCROW 34 13.1 Deposit 34 13.2 Delivery 34 13.3 Failure of Closing 34 13.4 Stakeholder 34 13.5 Taxes 35 13.6 Execution by Escrow Agent 35 ARTICLE 14 LEASE EXPENSES 35 14.1 Leasing 35 14.2 Lease Enforcement 35 ARTICLE 15 MISCELLANEOUS 36 15.1 Buyer's Assignment 36 15.2 Designation Agreement 36 15.3 Survival/Merger 37 15.4 Integration/Waiver 37 15.5 Governing Law 37 15.6 Captions Not Binding; Exhibits 37 15.7 Binding Effect 37 15.8 Severability 37 15.9 Notices 38 15.10 Counterparts 39 15.11 No Recordation 39 15.12 Additional Agreements; Further Assurances 39 - iv - 15.13 Construction 39 15.14 Maximum Aggregate Liability 40 15.15 Time of The Essence 40 15.16 Waiver of Jury Trial 40 15.17 Facsimile Signatures 40 15.18 Jurisdiction 40 - v - EXHIBITS A. Legal Description B. List of Contracts C. Form of Buyer's As-Is Certificate and Agreement D. Form of Special Warranty Deed E. Form of Bill of Sale F. Form of Assignment of Tenant Leases G. Form of Assignment of Intangible Property H. Form of Notice to Tenants I. Form of Seller's Non-Foreign Certificate J. Form of Seller’s Title Affidavit K. Litigation Notices, Contract Defaults, Governmental Violations L. List Of Tenants M. Form of Audit Letter N. Form of Minimum Threshold Agreement O. Intentionally Deleted P. Personal Property Q. Licenses R. Financial Statements - vi - PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of November 3, 2008, by and between SHP II CARUTH, L.P., a Texas limited partnership (“Seller”), and CARUTH HAVEN, L.P., a Delaware limited partnership (“Buyer”). W I T N E S S E T H: In consideration of the mutual covenants and agreements set forth herein the parties hereto do hereby agree as follows: ARTICLE 1 - CERTAIN DEFINITIONS As used herein, the following terms shall have the following meanings: “Affiliates” shall mean, with respect to any specified person or entity, any other person or entity which, directly or indirectly controls, is controlled by, or is under common control with, the specified person or entity. “Business Day” shall mean any day other than a Saturday, Sunday, or any federal or state of Texas holiday.If any period expires on a day which is not a Business Day or any event or condition is required by the terms of this Agreement to occur or be fulfilled on a day which is not a Business Day, such period shall expire or such event or condition shall occur or be fulfilled, as the case may be, on the next succeeding Business Day. “Buyer’s Reports” shall mean the results of any examinations, inspections, investigations, tests, studies, analyses, appraisals, evaluations and/or investigations prepared by or for (and delivered to) or otherwise obtained by Buyer or Buyer’s Representatives in connection with Buyer’s Due Diligence; provided, however, that Buyer’s Reports shall not include any of the foregoing which are internally prepared by Buyer or Buyer’s Representatives. “Buyer’s
